UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number000-52739 YaFarm Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5156305 (I.R.S. Employer Identification No.) 197 Route 18 South, Suite 3000, PMB 4157 East Brunswick, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(732) 658-4280 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes XNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Aggregate market value of the voting stock held by non-affiliates: $350,000 as based on last reported sales price of such stock.The voting stock held by non-affiliates on that date consisted of 2,333,330 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of April 11, 2010, there were 10,000,000 shares of common stock, par value $0.001, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. YAFARM TECHNOLOGIES, INC. FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 2 ITEM 1A – RISK FACTORS 7 ITEM 1B – UNRESOLVED STAFF COMMENTS 7 ITEM 2 PROPERTIES 7 ITEM 3 LEGAL PROCEEDINGS 7 ITEM 4 – (REMOVED AND RESERVED) 7 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6 – SELECTED FINANCIAL DATA 8 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 9 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 13 ITEM 9A – CONTROLS AND PROCEDURES 14 ITEM 9A(T) – CONTROLS AND PROCEDURES 14 ITEM 9B – OTHER INFORMATION 15 PART III ITEM 10 – DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 16 ITEM 11 – EXECUTIVE COMPENSATION 17 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 21 PART IV ITEM 15 EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 1 Cautionary Statement Regarding Forward Looking Statements This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Company Overview We were incorporated in the State of Delaware on June 16, 2006.On July 31, 2006, we acquired 100% of the membership interests of YaFarm Group, LLC, a New Jersey limited liability company, from Zhiguang Zhang and Jie Geng, its sole owners, in exchange for a total of one million shares of our common stock, valued at $7,823.The purpose of the transaction was to recapitalize the operating company and move its domicile to Delaware in anticipation of becoming a publicly traded company. Since its inception, YaFarm Group, LLC has operated as a web development and web hosting company.We acquired YaFarm Group, LLC to gain entry into the web development and web hosting industry and combine our resources. We are a New Jersey-based web development and web hosting company offering, through our wholly-owned subsidiary, YaFarm Group, LLC, a New Jersey limited liability company, a broad range of business-class website development and web hosting products and services for small and medium-sized businesses.We have a web design team consisting of web designers, web developers, IT engineers, and database specialists who collectively have over twenty years of experience in providing advanced web solutions with leading firms such as AT&T, Lucent, XO communications, BusinessEdge Solutions, and many other companies.All of our web design team members are independent contractors and we do not compensate them unless we utilize their services.We are offering one-stop shopping web solutions for small and medium sized companies, including web development, web hosting, web maintenance and business image consulting services.Our goal is to help many traditional businesses go online to tap into the market potential offered by the Internet. Currently, we offer the following web solution packages to small and medium-sized businesses: l Bronze Small Business Package: 2 n Up to 6 pages custom professional design. n Meta tag generation for search engine submission. n Hosting setup to bring website online. n Full support/maintenance plan available. l Silver Medium-Sized Business Package: n Up to 12 pages custom professional design. n One form submission for “contact us” page. n Meta tag generation for search engine submission. n Hosting setup to bring website online. n 5 Email account setup. n Full support/maintenance plan available. l Gold E-Commerce Package: n Up to 8 pages custom design. n Direct check out shopping cart for up to 10 products. n Merchant integration to accept online payments. n One form submission for “contact us”. n Meta tag generation for search engine submission. n Hosting setup to bring website online. n Full support/maintenance plan available. We primarily rely on advertising and referrals to reach potential customers.We currently advertise on a number of local as well as national newspapers including bi-lingual newspapers targeting the Chinese American business community.We currently do not employ salespersons to sell our products. Our Strategy Our strategic objective is to be a provider of standardized web solution services including web design and hosting products and services to small and medium-sized businesses, which we consider to be the most profitable segment of the web market.We intend to profitably serve our target market by achieving scale and efficiency in our operations.Our target market is large, growing rapidly, and may be served with standardized products and services.Standardization of products and services permits the use of standardized processes and a higher degree of automation in many areas of operation, including the sales process.This approach contrasts with that of many competitors that focus on providing labor-intensive, customized solutions to larger enterprises.By delivering business-class web solutions in a scalable and efficient manner, we believe we can offer better value to our customers, leading to growing market share and profits. We intend to utilize the low-cost production base in China to be able to offer competitive and affordable web solutions to our small and medium-sized customers.We do not currently outsource website development or web hosting services to persons in the Peoples Republic of China.We plan to raise additional capital in order to set-up web site development operation in Beijing, China.Currently, we do not have an estimate of how much such operation will cost or whether we can successfully raise the necessary capital to achieve such an objective. 3 Currently, we are relying on third-party web hosting vendors for our customers’ web-hosting needs.The cost to us of contracting out the hosting of websites generally includes an upfront payment of up to $100 per website and monthly fees of up to $20 per month.There are no material up-front costs, or material purchases of equipment, required when we contract out the hosting of websites.We maintain an arm’s length relationship with such third-party web hosting vendors and are not affiliated with any of our vendors.In addition, we have not entered into written agreements with our third-party web hosting vendors. We plan to acquire or set up our own web hosting operation in the future to ensure product quality and consistency.Hosting websites in-house typically involves purchasing hardware which could cost up to $50,000 depending on the size and capacity as well as staff to maintain it, costing approximately $50,000 more per year.Given the small scale of our operation, we do not currently provide such services in-house. We believe the web-hosting market for the small and medium-sized market is very fragmented in the U.S. and offers very attractive consolidation opportunities.With the addition of our in-house web-hosting capability, we believe that our vertically-integrated operation will offer our customers more-timely and higher-quality services thus leading to higher profitability for our operation. Prospective Reverse Split On June 13, 2008, the holders of a majority of our issued and outstanding shares of common stock approved a prospective amendment to our Certificate of Incorporation to effectuate a 1-for-4 reverse stock split of our issued and outstanding shares of common stock.The purpose of the reverse stock split is to attract additional capital and to reduce the time involved and provide us with flexibility with respect to creating an optimal capital structure to complete an acquisition or merger with a future, as yet unidentified, company or companies.We anticipate effectuating the reverse stock split shortly before or after the consummation of an acquisition or merger with a future, as yet unidentified, company or companies.On July 7, 2008, we filed a Definitive Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 to inform the Company’s stockholders of the above action.As of December 31, 2009, no acquisition or merger has occurred and no reverse stock split has been effectuated. Series A Convertible Preferred Stock On June 9, 2008, we amended our Certificate of Incorporation with a Certificate of Designation of the Rights, Preferences, Privileges, and Restrictions, which had not been set forth in the Certificate of Incorporation or in any amendment thereto, of the Series A Convertible Preferred Stock of YaFarm Technologies, Inc.The Certificate of Designation created a new series of preferred stock, consisting of 1,500,000 shares, each with an original issue price of $3.25 per share.Each share of Series A Convertible Preferred Stock will automatically convert, without any action on the part of the holder into (i) twenty (20) shares of our common stock, and (ii) three (3) warrants to purchase our common stock, exercisable for a period of five (5) years, at an exercise price of $0.1875 per share, upon the closing of an acquisition of a company by us that (a) has net income of at least $2.4 million for the fiscal year immediately preceding the year of acquisition, and (b) results in our shareholders immediately prior to the closing of the acquisition owning less than 50% of our voting power immediately following the acquisition.The holders of a majority of the Series A Convertible Preferred Stock may require that we redeem the Series A Convertible Preferred Stock at the original issue price of $3.25 if the acquisition transaction described above does not close on or before the date which is ninety (90) days from the date on which the first share of Series A Convertible Preferred Stock is issued by us.Each outstanding share of Series A Convertible Preferred Stock is entitled to one (1) vote per share on all matters to which our shareholders are entitled or required to vote.No shares of Series A Convertible Preferred Stock have been issued as of December 31, 2009. The Market We are currently targeting the local business markets in the New York metropolitan area, principally the State of New Jersey, where we are operating.The size of the total market is difficult to estimate due to the fragmented nature of this industry.However, we believe the market to service small to medium sized businesses for their online web needs is significant in the local market where we serve as well as the national market due to the proliferation of small businesses in the United States, especially since the last business downturn of 2001. 4 Distribution Methods We currently do not rely on third-party salespersons or resellers to distribute our services.We primarily use direct marketing such as newspaper ads or referrals from existing customers to reach our target market. Competition The market for web development and web hosting services is extremely competitive.There are no substantial barriers to entry, and we expect that competition will intensify in the future.We believe that our ability to compete successfully depends upon a number of factors, including market presence; the capacity, reliability, low latency and security of network infrastructure; technical expertise and functionality, performance and quality of services; customization; ease of access to and navigation of the Internet; the pricing policies of our competitors; the variety of services; the timing of introductions of new services by the Company and our competitors; customer support; our ability to support industry standards; and industry and general economic trends. Many of our competitors have greater market presence, engineering and marketing capabilities, and financial, technological and personnel resources than those available to the Company.As a result, they may be able to develop and expand their communications and network infrastructures more quickly, adapt more swiftly to new or emerging technologies and changes in customer requirements, take advantage of acquisition and other opportunities more readily, and devote greater resources to the marketing and sale of their products than can the Company.In addition, various organizations, may enter into or form joint ventures or consortiums to provide services similar to those of the Company. We believe that new competitors, including large computer hardware, software, media and other technology and telecommunications companies will enter the web development and web hosting services markets, resulting in even greater competition for the Company.There can be no assurance that the Company will have the financial resources, technical expertise or marketing and support capabilities to continue to compete successfully. Intellectual Property We do not have any trademarks, patents, or other intellectual property. Research and Development We have not spent any material amount of time or money on research and development, and do not anticipate doing so in the future. 5 Compliance with Environmental Laws We have no disclosure required by this Item. Employees We currently employ two individuals, who are our officers and directors.For the rest of our operations we use the services of independent contractors. 6 ITEM 1A. – RISK FACTORS. As a smaller reporting company we are not required to provide a statement of risk factors. ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have not received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year. ITEM 2 – PROPERTIES We lease our principal executive and administrative offices located at 197 Route 18 South, Suite 3000, PMB 4157, East Brunswick, NJ 08816.On February 1, 2007, we entered into a 12-month lease with Ragus Management Group, LLC.Under the lease, we pay $118 per month as base rent and pay the office and shared space expenses based on actual usage.Currently this lease is being renewed on a monthly basis.The typical office is about 100 square feet and the total office space at 197 Route 18 South is about 1,000 square feet. ITEM 3 - LEGAL PROCEEDINGS We are not a party to or otherwise involved in any legal proceedings. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions.The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations.However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – (REMOVED AND RESERVED) 7 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is currently quoted on the OTCQB of the OTC Markets, under the symbol “YFRM.”Our common stock did not trade during the years ended December 31, 2009 and 2008.Our common stock is only expected to trade on a limited or sporadic basis and should not be deemed to constitute an established public trading market.There is no assurance that there will be liquidity in the common stock. The following table sets forth the high and low bid information for each quarter within the two most recent fiscal years.The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Fiscal Year Ended December 31, Bid Prices Period High Low First Quarter $0 $0 Second Quarter $0 $0 Third Quarter $0 $0 Fourth Quarter $0 $0 First Quarter $0 $0 Second Quarter $0 $0 Third Quarter $0 $0 Fourth Quarter $0 $0 First Quarter $0 $0 The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock.The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. Holders As of April 11, 2010, there were 10,000,000 shares of our common stock issued and outstanding and held by 51 holders of record.We believe many of the shares of our common stock are held in “street name” and, therefore, we believe the actual number of shareholders is slightly higher. Dividend Policy We have not paid any dividends on our common stock and do not expect to do so in the foreseeable future.We intend to apply our earnings, if any, in expanding our operations and related activities.The payment of cash dividends in the future will be at the discretion of the Board of Directors and will depend upon such factors as earnings levels, capital requirements, our financial condition and other factors deemed relevant by the Board of Directors. Recent Issuance of Unregistered Securities There were no unregistered sales of equity securities by the Company during the three month period ended December 31, 2009. ITEM 6 – SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this Item. 8 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).Forward-looking statements are, by their very nature, uncertain and risky.These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Annual Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview We are a web development and web hosting company.Our wholly-owned subsidiary, YaFarm Group, LLC, offers a broad range of business-class website development and web hosting products and services for small and medium-sized businesses.Our goal is to help many traditional businesses go online to tap into the market potential offered by the Internet. We face many challenges in meeting our goal.The market for Internet services is large, but fragmented, and constantly changing.In the short-term, we are focused on establishing ourselves in the web development and web hosting niche by providing quality service at a reasonable cost.In order to manage anticipated growth, we will rely on independent contractors to provide many of the services we intend to offer, which comes at the risk of losing quality when compared to having a large staff of employees.In addition, we will initially contract out web hosting services at a cost of approximately $100 plus $20 per month, per site, as opposed to spending approximately $100,000 to purchase and maintain the equipment necessary to do it in-house.In the long-term, intense competition is anticipated to reduce the price we can charge for our services and thus our profit margins. Prospective Reverse Split On June 13, 2008, the holders of a majority of our issued and outstanding shares of common stock approved a prospective amendment to our Certificate of Incorporation to effectuate a 1-for-4 reverse stock split of our issued and outstanding shares of common stock.The purpose of the reverse stock split is to attract additional capital and to reduce the time involved and provide us with flexibility with respect to creating an optimal capital structure to complete an acquisition or merger with a future, as yet unidentified, company or companies.We anticipate effectuating the reverse stock split shortly before or after the consummation of an acquisition or merger with a future, as yet unidentified, company or companies.On July 7, 2008, we filed a Definitive Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 to inform the Company’s stockholders of the above action.As of December 31, 2009, no acquisition or merger has occurred and no reverse stock split has been effectuated. 9 Series A Convertible Preferred Stock On June 9, 2008, we amended our Certificate of Incorporation with a Certificate of Designation of the Rights, Preferences, Privileges, and Restrictions, which had not been set forth in the Certificate of Incorporation or in any amendment thereto, of the Series A Convertible Preferred Stock of YaFarm Technologies, Inc.The Certificate of Designation created a new series of preferred stock, consisting of 1,500,000 shares, each with an original issue price of $3.25 per share.Each share of Series A Convertible Preferred Stock will automatically convert, without any action on the part of the holder into (i) twenty (20) shares of our common stock, and (ii) three (3) warrants to purchase our common stock, exercisable for a period of five (5) years, at an exercise price of $0.1875 per share, upon the closing of an acquisition of a company by us that (a) has net income of at least $2.4 million for the fiscal year immediately preceding the year of acquisition, and (b) results in our shareholders immediately prior to the closing of the acquisition owning less than 50% of our voting power immediately following the acquisition.The holders of a majority of the Series A Convertible Preferred Stock may require that we redeem the Series A Convertible Preferred Stock at the original issue price of $3.25 if the acquisition transaction described above does not close on or before the date which is ninety (90) days from the date on which the first share of Series A Convertible Preferred Stock is issued by us.Each outstanding share of Series A Convertible Preferred Stock is entitled to one (1) vote per share on all matters to which our shareholders are entitled or required to vote.No shares of Series A Convertible Preferred Stock have been issued as of December 31, 2009. Year ended December 31, 2009 compared to the Year ended December 31, 2008 Results of Operations Introduction We generated no revenues in 2009, while our operating expenses only decreased as compared to 2008.As a result, our net loss for 2009 was about half of our net loss for 2008. Revenues and Income (Loss) from Operations Our revenue, operating expenses and net income (loss) from operations for the year ended December 31, 2009 as compared to the year ended December 31, 2008 are as follows: Year Ended December 31, 2009 Year Ended December 31, 2008 Percentage Change Increase (Decrease) Revenue $
